Case 3:20-cv-00017-MMH-JBT Document 73 Filed 06/24/21 Page 1 of 12 PageID 993




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA

MERLIN KAUFFMAN, an individual                        CIVIL ACTION NO: 3:20-cv-17-J-34JBT
     Plaintiff,

v.

TRANS HIGH CORPORATION, a New
York company and HIGH TIMES HOLDING
CORPORATION, a Delaware company
       Defendant.
                                  /

     AMENDED MOTION TO COMPEL AND FOR SANCTIONS FOR VIOLATING
                          COURT ORDER

       Plaintiff, Merlin Kauffman (the “Plaintiff”), by and through undersigned counsel, and

pursuant to the Federal Rules of Civil Procedure, and the M.D. Fla. Local Rules, hereby files his

Motion to Compel Deposition and for Sanctions of Defendants for violating this Court’s Order

[Doc. 64] (the “Order”), and states as follows:

       1.      On June 9, 2021, this Court entered an Order on Plaintiff’s prior motion to compel

and ordered, inter alia, “On or before June 23, 2021, Defendants shall produce all documents at

issue in the Motion without objection….The parties shall immediately confer and schedule the

continued deposition of Defendants’ corporate representative as to Topic Nos. 2, 4, 5, 9, and 15.

The continued deposition must take place on or before June 30, 2021.” [Doc 64].

       2.      The next day, on Friday June 10, 2021, the parties attended the Court Ordered

mediation which resulted in an impasse. [Doc 68].

       3.      On Monday, June 14, 2021, since the mediation was unsuccessful, the undersigned

reached out to counsel for Defendants regarding setting the continued deposition of the corporate

representative(s) for Defendants and offered three available dates. See Exhibit A hereto.

       4.      Counsel for Defendants responded that he was available those dates, but needed to
                                                  1
Case 3:20-cv-00017-MMH-JBT Document 73 Filed 06/24/21 Page 2 of 12 PageID 994




confer with his client. Id.

        5.      On June 16, 17, and 18 the undersigned has made additional attempts to schedule

the continued deposition. Id.

        6.      As shown in Defendants’ counsel’s last communication on June 18, 2021,

Defendants have not cooperated or provided available dates. Id.

        7.      The undersigned explained that these available dates are not open ended, and in fact

on June 17, noted that one of the dates was no longer available. Id.

        8.      There is a pending motion to withdraw by Defendants’ Counsel. [Doc. 65]

        9.      The Court additionally entered an Order extending the dispositive motion deadline.

[Doc 67].

        10.     Defendants have not provided available dates for the continued deposition and

therefore no continued deposition is set.

        11.     As of the date of this filing, Defendants have not supplemented their discovery

responses.



                                      Memorandum of Law

        Plaintiff has been diligent in his attempts to confer on the outstanding issues. Despite

persistent attempts and diligence by the undersigned to schedule the continued deposition of

Defendants, Plaintiff is now forced to seek this Court’s assistance for Defendants’ refusal and

failure to comply with the Court’s Order. As a result, Plaintiff seeks this Court to compel

Defendants compliance and for sanctions as provided by Federal Rule Civil Procedure 37.

        (A) For Not Obeying a Discovery Order. If a party or a party's officer, director, or
        managing agent--or a witness designated under Rule 30(b)(6) or 31(a)(4)--fails to
        obey an order to provide or permit discovery, including an order under Rule 26(f),


                                                 2
Case 3:20-cv-00017-MMH-JBT Document 73 Filed 06/24/21 Page 3 of 12 PageID 995




       35, or 37(a), the court where the action is pending may issue further just orders.
       They may include the following:
       (i) directing that the matters embraced in the order or other designated facts be taken
       as established for purposes of the action, as the prevailing party claims;
       (ii) prohibiting the disobedient party from supporting or opposing designated
       claims or defenses, or from introducing designated matters in evidence;
       (iii) striking pleadings in whole or in part;
       (iv) staying further proceedings until the order is obeyed;
       (v) dismissing the action or proceeding in whole or in part;
       (vi) rendering a default judgment against the disobedient party; or
       (vii) treating as contempt of court the failure to obey any order except an order to
       submit to a physical or mental examination.
Fed. R. Civ. P. 37

       It is clear that Defendants have failed to obey this Court’s discovery Order with respect to

the continued deposition and with respect to the supplemental discovery production. This Court

previously warned Defendants about a failure to provide a representative to testify regarding

each topic. [Doc. 64], see also Kartagener v. Carnival Corp., 380 F. Supp. 3d 1290, 1294 (S.D.

Fla. 2019) (“If the designated deponent is unable to answer questions regarding the subject

matter as to which [he] was selected to testify about, the corporation has failed to satisfy the

requirements of Rule 30(b)(6) and is subject to sanctions.”).

       Other court’s have found that failure to comply with a Court’s discovery Order,

specifically for failure to communicate with counsel and failure to appear for a deposition,

resulted in the striking of a defendants Answer and Affirmative Defenses.

       Garner failed to serve answers to interrogatories and failed to appear for his
       deposition. He did not object to these discovery requests. Garner did not respond
       to the Motion to Compel or the Motion for Sanctions. Because Garner did not file
       responses to the motions, they are considered unopposed. See Local Rule 3.01(b)
       (“Each party opposing a motion or application shall file within fourteen (14) days
       after service of the motion or application a response ....”). Pursuant to Rule
       37(d)(1)(A) and (3), Garner's answer and affirmative defenses are due to be
       stricken. Garner's pleadings should be stricken as no lesser sanction would
       suffice. The complaint was filed over one year ago, and discovery is now closed.
       Garner failed to communicate with both his own counsel and Sumner's counsel
       throughout the discovery period. Garner also failed to respond to the Motion to
       Compel and the Motion for Sanctions, even though Sumner was seeking the
                                                  3
Case 3:20-cv-00017-MMH-JBT Document 73 Filed 06/24/21 Page 4 of 12 PageID 996




       imposition of sanctions against him, including striking his pleadings. Despite this
       warning, he did not respond to the motions. There is no assurance that Garner
       would respond to or comply with a lesser sanction. As Garner's pleadings will
       be stricken, Sumner's request that Garner be compelled to answer the
       interrogatories will be denied.
       Sumner v. Garner, 6:18-CV-40-ORL-28GJK, 2019 WL 2229972, at *2 (M.D. Fla. Apr.

4, 2019)(emphasis added).

       As shown in Exhibit A, Defendants have failed to communicate with their counsel

regarding the scheduling of the continued deposition(s) and counsel for Defendants stated as

much in the recent Motion for Extension of Time [Doc. 69, ¶11]. As a result, no such continued

deposition can occur, resulting in a further violation of this Court’s Ordered deadline to have the

deposition [Doc 64]. Given this continued stonewall by Defendants, Plaintiff seeks this Court to

sanction Defendants by striking the Defendants Answer and Affirmative Defenses in accordance

with Fed.R.Civ.P. 37(b)(2)(A)(iii). Although another Order compelling Defendants to appear at a

continued deposition and produce the documents is available as an option, Plaintiff does not

believe Defendants take this case seriously. Plaintiff does not make this request for sanctions

lightly and appreciates the nature of the relief requested. Even after the filing of the original

motion [Doc. 70] Defendants failed to communicate regarding the scheduling of the continued

deposition. There is less than a week left before the Court Ordered deadline on the continued

deposition matter and nothing is scheduled due to the continued silence from Defendants.

Defendants counsel further confirmed that no documents were produced in connection with this

Court’s Order. (See Exhibit B)

       There have been no responses filed yet in connection with this Court’s Order to Show

Cause regarding “why [Defendants] and/or their attorney should not be ordered to pay Plaintiff’s

reasonable expenses incurred in making the Motion pursuant to Federal Rule of Civil Procedure

37(a)(5).” [Doc 64]. Instead, Defendants have filed a Motion for Extension of time to respond to
                                                  4
Case 3:20-cv-00017-MMH-JBT Document 73 Filed 06/24/21 Page 5 of 12 PageID 997




the Order to Show cause, but have not provided a date certain of how much additional time is

even needed. [Doc. 69] Whatever sanctions this Court may impose with regard to Plaintiff’s

prior Motion to Compel and resulting Order, seems to have not motivated Defendants to comply

and only serves to further highlight and enhance Plaintiff’s need for additional and more

significant sanctions and relief.

       “[A] default sanction may be proper even when not preceded by the imposition of
       lesser sanctions. When lesser sanctions would be ineffective, Rule 37 does not
       require the vain gesture of first imposing those ineffective lesser sanctions.”
       Malautea, 987 F.2d at 1544. The most severe sanctions, such as dismissal or
       default, “must be available to the district court in appropriate cases, not merely to
       penalize those whose conduct may be deemed to warrant such a sanction, but to
       deter those who might be tempted to such conduct in the absence of such a
       deterrent.” Nat'l Hockey League v. Metropolitan Hockey Club, Inc., 427 U.S. 639,
       643, 96 S.Ct. 2778, 49 L.Ed.2d 747 (1976) (per curiam).
First Coast Energy, L.L.P. v. Mid-Continent Cas. Co., 3:12-CV-281-J-32MCR, 2015 WL

5159140, at *17 (M.D. Fla. Sept. 2, 2015)

       In another case, the Court found that failure to comply with discovery Orders warranted

the striking of counterclaims and affirmative defenses.

      Defendant's disregard for at least three discovery orders has been nothing short of
      willful. Moreover, two attorneys' fees sanctions have been insufficient to deter its
      non-compliance. Defendant was specifically warned that failure to identify and/or
      produce documents could result in dismissal of all unsupported counterclaims and
      affirmative defenses (Dkt. 90 at 7). Accordingly, striking Defendant's affirmative
      defenses and counterclaims is warranted and will serve as a deterrent to those
      contemplating similar behavior. See Roadway Express, 447 U.S. at 764 (holding
      failure to comply with court's order to answer interrogatories was “immediate
      grounds for dismissing the case”); see e.g. Am. Moisture Control, Inc. v. Dynamic
      Bldg. Restoration, LLC, No. 6:06-CV-1908-ORL-28KRS, 2008 WL 1987374, at
      *2 (M.D.Fla. May 7, 2008) (striking defendant's answer pursuant to Rule
      37(b)(2)(A)(iii), Fed.R.Civ.P., for failure to comply with two discovery orders).
Pandora Jewelry, LLC v. Cappola Capital Corp., 806-CV-845-T-24MSS, 2009 WL 790129, at

*5 (M.D. Fla. Mar. 23, 2009)

       Plaintiff has patiently waited for more than a year-and-a-half to enforce this domain

purchase contract. Defendants have never turned over the domain causing harm and damage to
                                                 5
Case 3:20-cv-00017-MMH-JBT Document 73 Filed 06/24/21 Page 6 of 12 PageID 998




Plaintiff, and Defendants have held the $307,500 during this time period as well. Defendants are

about to get their third set of attorneys, if the Court grants the motion to withdraw, and further

delay justice for Plaintiff. Plaintiff is prejudiced by Defendants’ failure to comply with the

Federal Rules of Civil Procedures and this Court’s Orders. Given these circumstances and facts,

no lesser sanction is appropriate.

       In the event that this Court does not strike Defendants Answer and Affirmative Defenses

[Doc 35], then Plaintiff seeks the lesser sanction of adverse inferences regarding these

affirmative defenses, including in connection with the deposition topics and the requested

documents, Fed.R.Civ.P. 37(b)(2)(A)(i), or an Order prohibiting Defendants from supporting or

opposing designated claims or defenses, or from introducing designated matters in evidence on

these deposition topics and the requested documents under Fed R. Civ. P. 37(b)(2)(A)(ii). This

Court Ordered Defendants to present a corporate witness to testify with sufficient knowledge,

and these topics are tied to the Defendants Affirmative Defenses. These Affirmative Defenses

are heavily rooted around the alleged defense that Adam Levin, the publicly listed CEO of

Defendant Trans-High Corporation [Doc 61-17] and the Executive Chairman of the Board of

Directors for parent company Defendant High Times Holding, did not have authority to sell the

disputed domain property.


       DEPOSITION TOPICS:

       Specifically, the following deposition topics were the substance of this Court’s prior

Order to Compel.

       a.     (Depo Notice Topic 2) -Agreements and/or contracts, including any modifications

thereof, between Defendant any third party in the last 5 years to purchase or sell any domain

names owned or controlled by Defendant(s).
                                                  6
Case 3:20-cv-00017-MMH-JBT Document 73 Filed 06/24/21 Page 7 of 12 PageID 999




       This is a dispute over the purchase and sale of a domain, and the topic clearly identified

other purchases or sales of domains. Given the alleged defenses that Mr. Levin lacked authority

to sell the disputed domain, Plaintiff is entitled to question Defendants about other domain

purchases or sales. If the Court chooses an adverse inference regarding this topic, in accordance

with Fed.R.Civ.P. 37(b)(2)(A)(i) or (ii), the Plaintiff requests at least the following adverse

inference: Defendants, through Adam Levin, have purchased and sold multiple domains over the

past 5 years.

       b.       (Depo Notice Topic 4)-Identification of the Officers and Directors of

Defendant(s)

       Despite being presented with public documents identifying Mr. Levin as the listed CEO

of Defendant Trans High, he was unable to testify what his role was or currently is. This Court

Ordered Defendants to testify on these topics. Given that Defendants’ Affirmative Defenses in

this case are that Mr. Levin did not have authority to sell the disputed domain at issue, Plaintiff is

entitled to question Defendants about the officers and directors of the companies, including Mr.

Levin’s role(s). If the Court chooses an adverse inference regarding this topic, in accordance

with Fed.R.Civ.P. 37(b)(2)(A)(i) or (ii), the Plaintiff requests at least the following adverse

inference: At the time of the contract for the sale of the domain, Mr. Levin was the CEO of

Trans-High Corporation and was an Officer or Director of High Times Holding Corporation.

       c.       (Depo Notice Topic 5)-Authority of the Board of Directors and individuals Board

Members to act on behalf of or to bind the Defendant(s), including but not limited to any bylaws

and shareholder agreements.

       As the corporate representative and Chairman of the Board of Directors for the parent

company High Times Holding Corporation, Mr. Levin was unable to testify with any detail about


                                                  7
Case 3:20-cv-00017-MMH-JBT Document 73 Filed 06/24/21 Page 8 of 12 PageID 1000




 this topic including the identification and substance of any underlying bylaws or shareholder

 agreements. Given that Defendants’ Affirmative Defenses in this case are that Mr. Levin did not

 have authority to sell the disputed domain at issue, Plaintiff is entitled to question Defendants

 about these topics. If the Court chooses an adverse inference regarding this topic, in accordance

 with Fed.R.Civ.P. 37(b)(2)(A)(i) or (ii), the Plaintiff requests at least the following adverse

 inference: The Board of Directors and individual Board members, including Adam Levin, have

 no knowledge about their authority to act on behalf of the corporate Defendants, including any

 limitations set forth in bylaws and/or shareholder agreements.

        d.      (Depo Notice Topic 9)-The structure, timing and methodology of Board of

 Directors meetings, including meeting minutes and communications (including email, text, video

 calls and phone calls) with board members.

        Defendant was unable to identify if an alleged board meeting, that happened within

 weeks of the contract to sell the disputed domain, resulted in the creation of any meeting

 minutes. Importantly, those minutes, if in existence have never been produced. Given that

 Defendants’ Affirmative Defenses in this case are that Mr. Levin did not have authority to sell

 the disputed domain at issue, Plaintiff is entitled to question Defendants about these topics. If the

 Court chooses an adverse inference regarding this topic, in accordance with Fed.R.Civ.P.

 37(b)(2)(A)(i) or (ii), the Plaintiff requests at least the following adverse inference: Defendants

 have no knowledge about the substance or existence of any Board of Directors meetings or

 minutes from 2020, including but not limited to the contract for sale of the domain 420.com, the

 wiring of funds of $307,500 from Merlin Kauffman to High Times Holding Corporation, the

 status of those wired funds, and any alleged authorization discussions for such contract.




                                                   8
Case 3:20-cv-00017-MMH-JBT Document 73 Filed 06/24/21 Page 9 of 12 PageID 1001




        e.      (Depo Notice Topic 15)-Defendant’s computer networks and electronically stored

 information

        ESI is a fundamental aspect of the overall Federal Rules, and is critical to the civil

 proceedings towards the pursuit of justice. As a reminder, Defendants previously refused to

 agree to an ESI protocol and considered ESI not important in the case. Plaintiff is entitled to

 question Defendants about these topics. If the Court chooses an adverse inference regarding this

 topic, in accordance with Fed.R.Civ.P. 37(b)(2)(A)(i) or (ii), the Plaintiff requests at least the

 following adverse inference: Defendants are unable to discuss the nature, substance and

 location of their computer networks and electronically stored information.

        DOCUMENT PRODUCTION

        Defendants violated the Court Order and failed to produce the supplemental documents in

 accordance with the June 23 deadline. This second violation of the Court Order should support

 these more severe sanctions. As noted above, if the Court does not strike the Answer and

 Affirmative Defenses, then Plaintiff requests adverse inferences regarding these documents as

 follows:

        (1) Defendants never provided banking records and corporate financial records, to

             confirm the wiring of funds into the possession of Defendants for the purchase of the

             disputed domain as required under Request for Production Nos. 2 and 10. However,

             Mr. Levin confirmed during the deposition that the funds were received. Therefore, in

             accordance with Fed.R.Civ.P. 37(b)(2)(A)(i) or (ii), the Court should find the

             following adverse inference: Defendants received and continue to have possession of

             the $307,500.00 that Plaintiff wired to Defendants for the purchase of the disputed

             domain.


                                                   9
Case 3:20-cv-00017-MMH-JBT Document 73 Filed 06/24/21 Page 10 of 12 PageID 1002




        (2) Defendants have failed to produce corporate bylaws, articles of incorporation,

            shareholder agreements, and agreements with their senior lender. In Defendants joint

            Answer and Affirmative Defenses [Doc 32] they state in Affirmative Defense No. 6

            “Defendants affirmatively allege and assert that Plaintiff’s causes of action are barred

            because Adam Levin never had actual or apparent authority to enter into such

            contract, and Plaintiff was on notice of same.” Additionally, Plaintiff’s Request for

            Production No. 11 states “Produce copies of any and all documents evidencing any

            conduct, action, and/or omission allegedly committed by You which support Your

            defenses in this lawsuit or relate to Plaintiffs claims.” [Doc. 61-5 and 61-6].

            Therefore, in accordance with Fed.R.Civ.P. 37(b)(2)(A)(i) or (ii), the Court should

            find he following adverse inference: No documents exist to establish the scope or

            limitations of Adam Levin’s authority or any lack of authority of Mr. Levin, and

            Defendants are precluded from presenting any such evidence or documentation,

            including but not limited to corporate bylaws, articles of incorporation, shareholder

            agreements, and agreements with Defendants’ senior lender, nor any testimony about

            such documents.



        WHEREFORE, Plaintiff respectfully requests that the Court enter an order (1) further

 compelling the continued deposition of the corporate representative of Defendants and the

 supplemental production of documents, (2) sanctioning Defendants under Rule 37 by striking

 Defendants Joint Answer and Affirmative Defense, (3) in the alternative sanctioning Defendants

 by adverse inferences as stated above; (4) awarding Plaintiff with its attorney’s fees for bringing

 this motion, and (5) such other and further relief as it deems just and proper.


                                                  10
Case 3:20-cv-00017-MMH-JBT Document 73 Filed 06/24/21 Page 11 of 12 PageID 1003




                                Local Rule 3.01(g) Certification

        Pursuant to Local Rule 3.01(g), I hereby certify that since this Court’s Order [DE 64] the

 undersigned counsel has attempted multiple times to confer with the opposing parties, including

 no less than 5 emails and counsel for Defendants has stated that Defendants “would likely not

 agree to a motion to compel” and prior to this amended pleading emailed counsel for Defendants

 to confirm that the documents had not been produced.


 June 24, 2021.                              Respectfully Submitted:

                                             /s/Darren Spielman
                                             Darren Spielman, Esq. (FL Bar No 10868)
                                             DSpielman@Conceptlaw.com
                                             Robert C. Kain, Jr., Esq. (FL Bar No. 266760)
                                             RKain@Conceptlaw.com
                                             The Concept Law Group, P.A.
                                             6400 N. Andrews Ave., Suite 500
                                             Fort Lauderdale, Fl 33309
                                             ph: 754-300-1500
                                             fax: 754-300-1501
                                             Counsel for Plaintiff




                                                11
Case 3:20-cv-00017-MMH-JBT Document 73 Filed 06/24/21 Page 12 of 12 PageID 1004




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on June 24, 2021, that the foregoing document is being filed
 via ECF and served this day on all counsel of record identified below on the Service List via ECF
 email.


                                      By:    /s/Darren Spielman
                                             Darren Spielman


 THE BEHAR LAW FIRM, P.A.
 Attorneys for Defendants
 3323 N.E. 163rd Street, Suite 402
 North Miami Beach, FL 33160
 Tel: (786) 735-3300
 Fax: (786) 735-3307
 hrb@beharlegal.com
 sms@beharlegal.com
 np@beharlegal.com




                                                12
